DETAILED ACTION
Applicant’s amendment, filed 08/03/22, for application number 16/344,709 has been received and entered into record.  Claims 14, 24, and 25 have been amended, and Claims 1-13 have been previously cancelled.  Therefore, Claims 14-34 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative James Love (Reg. No. 58,421) on 08/15/22.
The application has been amended as follows: 
Listing of Claims
Claim 14. (Currently Amended) A process measurement device, comprising:
an interface configured to connect a plug-in memory to the process measurement device;
a memory operating device configured to transfer the process measurement device into a memory access mode, in which the process measurement device supplies the plug-in memory with electrical energy required for a read access or write access to the plug-in memory; and
a power supply configured to 
determine an available power and a power required by a sensor of the process measurement device, peripherals connected to the process measurement device, and the plug-in memory in the write mode, and
if the available power is sufficient to provide the electrical energy required for the read access or the write access to the plug-in memory 
wherein the increasing the electrical energy is performed in response to an instruction for the read access or the write access to the plug-in memory, and
wherein the power supply is configured to further provide the increase of electrical energy for the read access or the write access by decreasing electrical power used by the process measurement device.

Claim 15. (Previously Presented) The process measurement device according to claim 14,
wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by increasing the power supply transmitted from an external energy source to the process measurement device.

Claim 16 (Cancelled).

Claim 17. (Previously Presented) The process measurement device according to claim 14,
wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by reducing electrical power required by a peripheral device attached to and powered by the process measurement device.

Claim 18. (Previously Presented) The process measurement device according to claim 15,
wherein the external energy source is exclusively the 4-20 mA two-wire loop.

Claim 19. (Previously Presented) The process measurement device according to claim 14,
wherein power supply is further configured to continuously monitor electrical power required by the process measurement device and peripheral devices optionally connected thereto, as well as the electrical power required by the plug-in memory.

Claim 20. (Previously Presented) The process measurement device according to claim 14,
wherein the memory operating device is further configured to recognise from first data transmitted from the plug-in memory to the process measurement device whether a software update is to be imported, and if so, to increase electrical power transmitted from an external energy source to the process measurement device.
 
Claim 21. (Previously Presented) The process measurement device according to claim 14, 
wherein the process measurement device is a level gauge, a pressure gauge or a flow meter.

Claim 22. (Previously Presented) The process measurement device according to claim 14, 
wherein the interface is a multi-purpose interface, to which a peripheral device is connectable.

Claim 23. (Previously Presented) The process measurement device according to claim 14,
wherein the interface is further configured to receive the plug-in memory in the process measurement device.

Claim 24. (Currently Amended) A method for writing and reading a plug-in memory by a process measurement device, the method comprising:
connecting a plug-in memory to an interface of the process measurement device;
determining an available power and a power required by a sensor of the process measurement device, peripherals connected to the process measurement device, and the plug-in memory in the write mode;
if the available power is sufficient to provide the electrical energy required for a read access or a write access to the plug-in memory the read access or [[a]] the write access to the plug-in memory; and
providing the electrical energy required for the read access or the write access to the plug-in memory by increasing the electrical energy for the read access or the write access by increasing a supply of power transmitted, from a 4-20 mA two-wire loop, to the process measurement device, 
wherein the increasing the electrical energy is performed in response to an instruction for the read access or the write access to the plug-in memory, and
wherein the power supply is configured to further provide the increase of electrical energy for the read access or the write access by decreasing electrical power used by the process measurement device.

Claim 25. (Currently Amended) A non-transitory computer readable medium having stored thereon a program that when executed by a processor causes the processor to implement a method for writing and reading a plug-in memory by a process measurement device, the method comprising:
connecting a plug-in memory to an interface of the process measurement device;
determining an available power and a power required by a sensor of the process measurement device, peripherals connected to the process measurement device, and the plug-in memory in the write mode;
if the available power is sufficient to provide the electrical energy required for a read access or a write access to the plug-in memory the read access or [[a]] the write access to the plug-in memory; and
providing the electrical energy required for the read access or the write access to the plug-in memory by increasing the electrical energy for the read access or the write access by increasing a supply of power transmitted, from a 4-20 mA two-wire loop, to the process measurement device, 
wherein the increasing the electrical energy is performed in response to an instruction for the read access or the write access to the plug-in memory, and
wherein the power supply is configured to further provide the increase of electrical energy for the read access or the write access by decreasing electrical power used by the process measurement device.

Claim 26. (Previously Presented) The process measurement device according to claim 15,
wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by decreasing electrical power required by the process measurement device.

Claim 27. (Cancelled).

Claim 28. (Previously Presented) The process measurement device according to claim 15,
wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by reducing electrical power required by a peripheral device attached to and powered by the process measurement device.

Claim 29. (Previously Presented) The process measurement device according to claim 15,
wherein power supply is further configured to continuously monitor electrical power required by the process measurement device and peripheral devices optionally connected thereto, as well as electrical power required by the plug-in memory.

Claim 30. (Previously Presented) The process measurement device according to claim 15,
wherein the memory operating device is further configured to recognise from first data transmitted from the plug-in memory to the process measurement device whether a software update is to be imported, and if so, to increase electrical power transmitted from an external energy source to the process measurement device.

Claim 31. (Previously Presented) The process measurement device according to claim 15, 
wherein the process measurement device is a level gauge, a pressure gauge or a flow meter.

Claim 32. (Previously Presented) The process measurement device according to claim 15, 
wherein the interface is a multi-purpose interface, to which a peripheral device is connectable.

Claim 33. (Previously Presented) The process measurement device according to claim 15,
wherein the interface is further configured to receive the plug-in memory in the process measurement device.

Claim 34. (Previously Presented) The process measurement device according to claim 14, wherein the power supply is further configured to provide the electrical energy required for read access or write access to the plug-in memory by increasing the electrical energy freely available in the process measurement device when it has been determined by the process measuring device that the energy freely available is smaller than the energy required by the process measurement device and the plug-in memory.

Allowable Subject Matter
Claims 14-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kagan et al., US 2013/0297840 A1, discloses a process measurement device comprising an interface configured to connect a plug-in memory to the process measurement device; a memory operating device configured to transfer the process measurement device into a memory access mode, and a power supply configured to provide electrical energy.
Kramer et al., US 4,788,488, teaches providing power by increasing the electrical energy freely available in the process measurement device by increasing a supply of power transmitted form a 4-20 mA two-wire loop. 
Kent et al., US 2013/0203463 A1, discloses wherein increasing electrical energy is performed in response to an instruction for the read access or write access.
However, none of the references, individually nor in combination, explicitly teach determining an available power and a power required by the sensor, the connected peripherals, and the plug-in memory in the write mode, and if the available power is sufficient to provide the electrical energy required for the read access or the write access to the plug-in memory, provide the electrical energy required for the read access or the write access to the plug-in memory, in combination with the remaining limitations of claim 14.
Claims 24 and 25 repeat the same limitations as recited in claim 14, and are allowed accordingly.
Claims 15, 17-23, and 34, and claims 26 and 28-33 depend on claim 14 and 15, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186